Citation Nr: 0029444	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current right great toe pathology is shown to be 
related to service.   


CONCLUSION OF LAW

Residuals of an injury to the right great toe were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Factual Background

A review of the veteran's claims folder has been performed.  
The veteran's service medical records, including his 
examination for separation in December 1945 are negative for 
complaints, treatment or a diagnosis of a right great toe 
injury.  The examination report states that the veteran's 
feet were normal.  

In March 1947, the veteran's claim for VA compensation was 
received.  There was no mention of a right great toe 
disability.  Likewise, a claim for VA compensation received 
in April 1954 was silent for a right great toe disorder.

Treatment records from C. R. S., M.D., dated from February 
1966 to October 1972 are negative for complaints, symptoms or 
findings regarding a toe injury.  A March 1980 letter from L. 
B. C., M.D., and a letter received in April 1980 from P. H. 
P., an ex-soldier, are negative regarding any toe pathology.  

An April 1980 letter from H. R. F. states that the veteran 
hurt his foot and that he and the veteran were laid up for a 
couple of weeks during service.  An April 1980 letter from H. 
H. states that he remembers that the veteran went on sick 
call but that he cannot remember why.  An August 1980 letter 
from E. M., R.N., states that the veteran was treated for 
hypertension in 1946 but does not mention treatment for a 
foot condition.  

During the veteran's personal hearing in June 1980 he 
testified that he hurt his right great toe in service and was 
laid up for a couple of weeks until the swelling went down.  
The skin was not broken by the injury.  Treatment consisted 
of pain pills and something to rub on it.  He had a knot on 
the joint and his toe made a grinding sound.  It was 
suggested that he see a specialist but he canceled the 
appointment for fear that the specialist would perform 
surgery.  He had not had treatment since separation and was 
never given a diagnosis of arthritis in his right foot.

A May 1992 accident report from the Chambers Medical Clinic 
contains a diagnosis of hematoma of the right foot as a 
result of an April 1992 motor vehicle accident.  January 1986 
to November 1997 treatment notes from the Chambers clinic are 
negative for right great toe complaints except for an April 
1991 entry.  That entry indicates that the veteran complained 
of pain from his low back down his right leg to his great 
toe.  

A July 1998 letter from H. F. states that the veteran hurt 
his toe and was treated in a first aid tent during service.  
An August 1998 letter from T. B. wishes the veteran success 
regarding his claim but offers no information regarding any 
in-service pathology.  An August 1998 note from T. S. R., 
D.O., contains diagnoses of hallux rigiditus/degenerative 
arthritis of the right great toe secondary to trauma and 
retrocalcaneal spur/bursitis/tendonitis of the right foot.  

Analysis

Service medical records are silent for right great toe 
disability.  None of the medical records link the veteran's 
current right great toe complaints to his active service.  
Curiously, the veteran filed claims for service connection 
for other disabilities in 1947 and again in 1954, but neither 
application mentions the right great toe.  The diagnosis by 
T. S. R. does not indicate whether the trauma noted was in 
service or during the veteran's 1992 motor vehicle accident.  
The April 1991 complaint clearly is related to an ongoing low 
back pain problem that the veteran had rather than to any 
previous injury to his toe.  

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
is no medical evidence and there are no medical opinions 
linking any current right great toe pathology to service.  
While the veteran may be competent to describe the inservice 
injury, he is not competent to render an opinion regarding 
the medical etiology of his present foot condition.  Inasmuch 
as there is no competent evidence relating the current 
disability to service, service connection is not warranted.  
(38 C.F.R. § 3.303 (1999)).


ORDER

Service connection for residuals of an injury to the right 
great toe is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 5 -


